Citation Nr: 0500107	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-08 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant & her daughter


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to September 
1942 and was a prisoner of war from April to September 1942.  
The veteran also had regular Philippine Army service from 
August to December 1945.  He died on May [redacted]
, 1989.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, in which the RO 
determined that, as no new and material evidence had been 
received, the appellant's previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death would not be reopened.  The appellant 
perfected a timely appeal when she filed a substantive appeal 
(VA Form 9) in February 2003.  A personal hearing was held at 
the RO in March 2003.  A Central Office hearing was held 
before the undersigned Veterans Law Judge in December 2004.  
The undersigned Veterans Law Judge also granted the 
appellant's motion to advance her claim on the Board's docket 
in December 2004.

Because the Board finds that new and material evidence has 
been received sufficient to reopen the appellant's previously 
denied claim, and because additional development is required 
before the Board can adjudicate the merits of the underlying 
claim, the issue of entitlement to service connection for the 
cause of the veteran's death is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.

FINDINGS OF FACT

1.  The February 1990 rating decision denying entitlement to 
service connection for the cause of the veteran's death is 
final.

2.  Evidence added since the February 1990 rating decision 
bears directly and substantially upon the specific matters 
now under consideration, is not cumulative or redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.


CONCLUSIONS OF LAW

1.  The February 1990 rating decision, which denied the claim 
of entitlement to service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. § 4005 (1990) 
(38 U.S.C.A. § 7105 (West 2002)); 38 C.F.R. § 19.129 (1990) 
(38 C.F.R. § 20.302 (2003)).

2.  New and material evidence having been submitted, the 
claim for service connection for the cause of the veteran's 
death is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In the present case, only after the initial rating action was 
promulgated did the AOJ, on November 19, 2003, provide VCAA 
notice to the claimant.  This letter informed the appellant 
of VA's obligations to notify and assist claimants under the 
VCAA, and she was notified of what records VA would attempt 
to obtain on her behalf, what records she was expected to 
provide in support of her claim, and of the need to advise VA 
of or submit any additional information or evidence that she 
wanted considered.  See Pelegrini, supra.  

The appellant also was provided with a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  These documents provided her with 
notice of the law and governing regulations as well as the 
reasons for the determinations made regarding her claim.  By 
way of these documents, she also was specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on the appellant's behalf.  
VA notified the appellant in March 2003 that a local hearing 
would be held at the RO that same month.  VA also notified 
the appellant in October 2004 that a Central Office hearing 
would be held in December 2004.  Thus, the Board observes 
that all of the aforementioned correspondence informed the 
appellant of the evidence she was responsible for submitting 
and what evidence VA would obtain in order to substantiate 
her claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on November 19, 
2003, was not given prior to the first AOJ adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board in June 2004, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

Under the circumstances in this case, and especially given 
the favorable decision below to reopen the previously denied 
claim, the appellant has received the notice and assistance 
contemplated by law and adjudication of whether new and 
material evidence has been received to reopen a previously 
denied claim of entitlement to service connection for the 
cause of the veteran's death poses no risk of prejudice to 
the appellant.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); and Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

As relevant to the currently appealed claim, the newly 
submitted evidence includes a February 2001 letter from Dr. 
M.A.M., a September 2001 letter from Dr. S.P.C., an April 
2003 letter from Dr. C.C.S., the appellant's testimony at her 
March 2003 personal hearing and her December 2004 Central 
Office hearing, and lay statements.

In his February 2001 letter, Dr. M.A.M. stated that he had 
performed a comprehensive review of the veteran's medical 
history, the veteran's prisoner of war records, his admitting 
notes, and his death certificate.  This examiner noted that 
there was no medical history for the veteran prior to his 
capture by the Japanese in April 1942, although the veteran 
was prone to infectious diseases like skin diseases and 
malaria.  This examiner also noted that the veteran's post-
service treatment records for the period from 1975 to 1986 
showed recurrent tuberculosis.  He noted further that all of 
the veteran's ailments occurred in a background of poor 
living conditions which existed in any concentration camp, 
including the one where the veteran was imprisoned between 
April and September 1942.  Dr. M.A.M. noted that, for six 
months after his capture in April 1942, the veteran had been 
subjected to extreme physical and emotional stress in a 
background of poor living conditions.  

This examiner stated that the veteran experienced paralysis 
of the lower extremity while a prisoner of war and this could 
have been a manifestation of underlying diabetes mellitus.  
He also noted that the veteran had been diagnosed with 
malignant lymphoma in 1976.  Dr. M.A.M. concluded that the 
veteran's cerebrovascular accident (which contributed to his 
death) could have been secondary to a probable lymphoma or an 
embolism from the leg that had been wounded during service, 
especially in a bed-ridden patient like the veteran.  

In her September 2001 letter, Dr. S.P.C. stated that she had 
signed the veteran's death certificate and had no other 
medical records for the veteran.

At her March 2003 personal hearing, the appellant stated that 
she and her husband had been too poor to seek treatment 
before 1975 for illnesses stemming from the veteran's 
incarceration as a prisoner of war.

In his April 2003 letter, Dr. C.C.S. stated that he had been 
treating the veteran since 1986 for coronary artery disease 
and for diabetes mellitus, type II.

In a July 2003 statement, the appellant noted that her 
husband's death was due to cardio-respiratory arrest and 
paralysis of the left extremities.  She asserted that both 
disabilities were due to the veteran's service-connected 
gunshot wounds of the left thigh and left foot and his 
incarceration as a prisoner of war.  In an October 2003 
statement, the appellant contended that the veteran's 
service-connected gunshot wounds of the left thigh and left 
foot had been a contributory cause of his death.  In a June 
2004 statement, the appellant noted that her husband had 
complained often during his lifetime of experiencing pain 
from his service-connected gunshot wounds.  

At her December 2004 Central Office hearing, the appellant 
contended that her husband had suffered from pitting edema 
which was common to all prisoners of war.  She also contended 
that her husband had suffered from beriberi while a prisoner 
of war, which could have caused his heart disease.  She noted 
that the veteran had received gunshot wounds during active 
service in the Philippines while fighting the Japanese in 
1942 and had always been sickly.  The veteran's daughter 
testified that her father had been sickly when she was little 
and that she had cleaned the wounds on his left thigh.  


Analysis

With respect to the appellant's new and material evidence 
claim, the Board notes that the pertinent law and regulations 
provide that, if new and material evidence has been presented 
or secured, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  "New 
and material" evidence, for purposes of this appeal, is 
defined as evidence not previously submitted, not cumulative 
or redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Evans v. Brown, 9 Vet. App. 273 (1996).
 
Furthermore, the Court has stated that, in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) ("presumption of credibility" doctrine, as 
articulated in Evans, supra, remains binding precedent).  The 
Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis or, in this case, since the February 1990 rating 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001).  The appellant's request to reopen her 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death was filed prior to this 
date.  As such, the version of 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001, applies to this claim.  See 
38 C.F.R. § 3.156(a) (2001).

Upon a review of the newly considered evidence, the Board 
finds that new and material evidence has been received 
sufficient to reopen the previously denied claim for service 
connection for the cause of the veteran's death.  
Specifically, the Board notes that Dr. M.A.M. concluded in 
February 2001 that the veteran's cerebrovascular accident 
could have been caused by an embolism in the left leg which 
had been wounded during service, or by illnesses incurred as 
a result of the veteran's experiences as a prisoner of war.  
In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
Evans, 9 Vet. App. at 283.

In this regard, the Board observes that the veteran's death 
certificate indicates that, although his immediate cause of 
death was cardiopulmonary arrest, his antecedent cause of 
death was a cerebrovascular accident.  Thus, the February 
2001 opinion is not only new, but is also material because it 
provides information not previously considered which is 
relevant and probative to the issue at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

Having determined that new and material evidence has been 
received, the appellant's previously denied claim of service 
connection for the cause of the veteran's death is reopened.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for the cause of the 
veteran's death is reopened.


REMAND

Although the evidence has been found to be new and material, 
additional information is needed prior to the re-adjudication 
of the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  Specifically, the 
Board notes that Dr. M.A.M.'s February 2001 opinion does not 
conclusively state whether the veteran's service-connected 
residuals of a gunshot wound to the left thigh or his 
service-connected residuals of a gunshot wound to the left 
foot resulted in an embolism that contributed to the 
cerebrovascular accident that led to his death.  Instead, Dr. 
M.A.M. only related that an embolism in the veteran's 
"wounded leg" could have caused the cerebrovascular 
accident that contributed to the veteran's death.  

Therefore, the Board is of the opinion that, on remand, the 
veteran's claims file should be forwarded to an appropriate 
VA examiner for an opinion as to the etiology of the 
veteran's death.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should make arrangements with 
the appropriate facility for a VA 
physician to review the complete claims 
folder and provide an opinion as to the 
etiology of the veteran's death.  The 
claims folder must be sent to the 
examiner for review.

Following the review of the claims file, 
the examiner should provide an opinion as 
to the etiology of the veteran's death.  
Specifically the examiner should provide 
an opinion on whether it is more likely, 
less likely, or as likely as not that the 
veteran's death was due to service, or 
whether his service-connected residuals 
of a gunshot wound to the left thigh 
and/or his service-connected residuals of 
a gunshot wound to the left foot 
materially contributed to or caused his 
death.  This opinion should be based on a 
review of the evidence of record and 
sound medical principles.  A complete 
rationale for the opinion should be 
provided.  

2.  Then, the RO should re-adjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death in light of all relevant 
evidence and pertinent legal authority.  
The RO should provide adequate reasons 
and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

3.  If any determination remains adverse 
to the appellant, she should be furnished 
a Supplemental Statement of the Case and 
be given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


